Title: From James Madison to James Monroe, 27 March 1815
From: Madison, James
To: Monroe, James


                    
                        
                            Dear Sir
                        
                        Montpelier Mar. 27. 1815
                    
                    I now return the papers sent with yours already acknowledged. They are well worth perusing & preserving.
                    As Dr. Eustis will soon embark for Holland, you will not forget to put him in possession of what has passed with Changuion on the subject of a Commercial Treaty. It may be proper also that he should be apprized of the condescention of the Sovn. Prince to the B. Govt. in forbidding Dutch vessels to sail for the U.S. as being under a Blockade, and of the light in which that fact was viewed here. Will it not be well also to send him a copy or two of the Suppressed Exposè, (cutting out the prefixed page) with an explanation of the circumstances attending it.
                    I have nothing yet from Mobille subsequent to the fall of Fort B. If the

British commander does not immediately restore the place, in conformity to the Treaty of peace, the question remaining will be whether he will avow a purpose of permanently refusing do so, or of awaiting for the orders of his Govt: In the former case, the course on the part of the U.S. is obvious. In the latter, it is probable that the impracticability of dislodging the British force at once, will afford an opportunity for the arrival of the final orders. It may indeed be expected, that the determination of the B. Govt. if dependent on Military events in that quarter, will have been sent off immediately on hearing the catastrophe at N.O. and it is a fair calculation therefore, that the final orders if not already recd. will be so, before communications to Gen J. from Washington can reach him. Accept my best wishes
                    
                        J. Madison
                    
                